Citation Nr: 1021734	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-15 406	)	DATE
	)
	)


THE ISSUES

1.  Whether an October 12, 1978, decision of the Board, which 
determined that the Veteran's death was not incurred in the 
line of duty, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).

2.  Whether a September 24, 2008, decision of the Board, 
which determined that new and material evidence had not been 
received sufficient to reopen the claim of entitlement to 
service connection for the cause of the Veteran's death, 
should be revised or reversed on the grounds of CUE.


REPRESENTATION

Moving party represented by:  J. Jimenez




ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
November 1974.  He died while on active duty.  The appellant 
in this matter is the Veteran's surviving mother.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on the 
appellant's October 2008 motion alleging CUE in previous 
Board decisions.  Specifically, in the motion, the appellant, 
through her accredited representative, stated that error had 
been committed by the Board in its October 12, 1978 and 
September 24, 2008 decisions.


FINDINGS OF FACT

1.  In an October 12, 1978, decision, the Board denied the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death in ascertaining that his 
death was not in the line of duty.

2.  The appellant, through her accredited representative, has 
not adequately set forth allegations of CUE in the October 
12, 1978, decision of the Board, nor the legal or factual 
basis for such allegations of error, and why the result would 
have been manifestly different but for the errors.



3.  In a September 24, 2008, decision, the Board declined to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.

4.  The appellant, through her accredited representative, has 
not adequately set forth allegations of CUE in the September 
24, 2008, decision of the Board, nor the legal or factual 
basis for such allegations of error, and why the result would 
have been manifestly different but for the errors.


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the October 12, 
1978, Board decision, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death in ascertaining that his death was not in the 
line of duty, on the basis of CUE, have not been met.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 
20.1403, 20.1404 (2009).

2.  The criteria for revision or reversal of the September 
24, 2008, Board decision, which declined to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death, , on the basis of CUE, have 
not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400, 20.1402, 20.1403, 20.1404 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the appellant's Motion in 
this matter.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  The United States 
Court of Appeals for Veterans Claims (the Court), has held 
that the provisions of the VCAA do not apply to a claim based 
on an allegation of CUE in a previous Board decision.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The 
Court held that an attempt to obtain benefits based on an 
allegation of CUE "is fundamentally different from any other 
kind of action in the VA adjudicative process."  See Livesay, 
15 Vet. App. at 178.  An allegation of CUE does not represent 
a "claim", but rather is a collateral attack on a final 
decision.  It involves a legal challenge to a prior Board 
decision and does not involve acquiring or submitting any 
additional evidence.  Therefore, the provisions of the VCAA 
are not for application in the adjudication of the issue of 
CUE in a prior final Board decision.

II.  The Merits of the Claims

Relevant Law and Regulations

A Board decision is final on the date stamped on the face of 
the decision.  See 38 C.F.R. § 20.1100 (2009).  A final Board 
decision is subject to review by the Board on motion alleging 
CUE.  See 38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. § 
20.1400 (2009).  A motion alleging CUE in a Board decision is 
a matter of original jurisdiction with the Board.  See 38 
U.S.C.A. § 7111(e) (West 2002); 38 C.F.R. § 20.1402 (2009).  
Motions alleging such error are not, except as otherwise 
provided, subject to rules relating to processing and 
disposition of appeals.  See 38 C.F.R. § 20.1402 (2009).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a) (2009).  Moreover, the decision is to 
be based on the record and the law that existed when the 
challenged decision was made.  See 38 C.F.R. § 20.1403(b) 
(2009).

A CUE is one which, had it not been made, would have 
manifestly changed the outcome when it was made.  The error 
cannot be clear and unmistakable unless it is absolutely 
clear that a different result would have ensued, but for the 
error.  See 38 C.F.R. § 20.1403(c) (2009).  The following do 
not constitute CUE: (1) changed diagnosis; (2) failure to 
fulfill the duty to assist; or (3) a disagreement as to how 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d) 
(2009).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. § 
20.1403(e) (2009).

The regulatory definition of CUE was based on prior rulings 
of the Court.  More specifically, it was observed in the 
notice of proposed rulemaking that Congress intended that VA 
adopt the Court's interpretation of the term "clear and 
unmistakable error."  Indeed, as was discussed in the notice 
of proposed rulemaking, 63 Fed. Reg. 27,534-36 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation of 
claims of CUE."  See 143 Cong. Rec. 1,567-68 (daily ed. Apr. 
16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in 
connection with House passage).  Thus, the Board is permitted 
to seek guidance as to the existence of CUE in prior Board 
decisions based on years of prior Court precedent regarding 
CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).






A.  The October 12, 1978 Board Decision

In October 1978, the Board issued a decision on whether the 
Veteran died while in the line of duty.  The Board found that 
the evidence did not support the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death, as his death was the result of his own 
willful misconduct.  The appellant was notified of that 
decision but she did not request reconsideration.  Hence, 
that action became final.

A review of the record reveals that the RO issued an 
administrative denial of the appellant's claim in January 
1976.  The RO found that on November 16, 1974, while on 
authorized leave, the Veteran died of injuries sustained 
while driving a privately owned vehicle which was involved in 
the accident.  The report of the service department 
investigation of the circumstances surrounding the Veteran's 
death was not of record.  However, the toxicological 
examination performed by the Pathology Department reported 
the Veteran's blood-alcohol level as 2.23 milligrams per 
milliliter (mg/ml).  A report by the rating board doctor 
stated that a blood-alcohol level of 2.23 mg/ml (commonly 
quoted as 223 mg/100 ml) was indicative of severe alcohol 
poisoning.  Tood-Stanford textbook "Clinical Diagnosis by 
Laboratory Methods" (1974), stated that "200 - 250 mg/100 
ml indicated a severe degree of poisoning, disturbance in 
equilibrium and coordination, retardation of thought 
processes and clouding of consciousness."

The RO further noted that 38 C.F.R. § 3.1 (VAR 1001(M)) 
stated that line of duty means an injury or disease incurred 
in or aggravated by a period of active military, naval or air 
service unless such injury or disease was the result of the 
Veteran's own willful misconduct.  Under VAR 1001(N), willful 
misconduct was defined as an act involving conscious 
wrongdoing or known prohibitive action.  This involved 
deliberate or intentional wrongdoing with knowledge or wanton 
and reckless disregard of its probable consequence.  The RO 
found that the toxicology report clearly established that the 
Veteran was intoxicated at the time of the motor vehicle 
accident, which impaired his senses to the extent that it 
contributed directly to the accident.  The RO concluded that 
the Veteran's death, on November 16, 1974, was the result of 
his own willful misconduct.

The appellant was notified of this decision and she 
subsequently appealed to the Board for review.  Though 
empathizing the death of the appellant's son, the Board also 
found that the Veteran's death was the result of his own 
willful misconduct.  The appeal was, accordingly, denied.

The accredited representative now comes before the Board 
claiming that the October 1978 Board decision contained CUE.  
He has stated that CUE occurred because "some sections of 
the US CODE.  Are not considered, evaluated, ignored, or 
violated by the Board of Veterans Appeals."  The appellant's 
representative further stated that: the October 1978 Board 
decision did not mention the applicable law or the legal 
foundation upon which the decision was made; failed to 
address an Order issued by the President of the United 
States, dated November 16, 1974; and was a violation of the 
Constitution of the United States of America.  In his Motion, 
and in the written documents submitted after the Motion, the 
appellant's representative failed to address the issue that 
was adjudicated by the Board in 1978.  That is, he did not 
discuss the issue involving the Veteran's line of duty 
determination or the cause of his death.  Instead, the 
appellant's representative argued that the Board's 1978 
decision was clearly and unmistakably erroneous because it 
did not find that the Veteran's death was in the line of 
duty.

As previously stated, a motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  See 38 C.F.R. 
§ 20.1404(b) (2009).  In this instance, the moving party (the 
appellant through her accredited representative) has failed 
to clearly and specifically set forth alleged errors of fact 
or law in the October 12, 1978, Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
The Board emphasizes that in a CUE motion it is incumbent 
upon the moving party to set forth clearly and specifically 
the alleged clear and unmistakable error, and a disagreement 
as to how the facts were weighed or evaluated is not 
sufficient to satisfy this requirement.  See 38 C.F.R. § 
20.1403 (2009).  As such, because the moving party has failed 
to comply with 38 C.F.R. § 20.1404(b) (2009) in her attempt 
to challenge the October 12, 1978, Board decision on the 
basis of CUE, the Board must dismiss the motion to revise.  
This is done without prejudice to refiling.

B.  The September 24, 2008 Board Decision

In September 2008, the Board issued a decision declining to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death, based on his 
own willful misconduct.  The Board found that new and 
material evidence had not been received in support of the 
claim and hence, the appellant's claim was denied.  The 
appellant was notified of that decision.  In October 2008, 
the appellant submitted a motion for reconsideration of the 
Board's September 2008 decision as well as a claim of CUE in 
the September 2008 Board decision.  In April 2010, the Board 
issued the appellant a letter, which denied her claim for 
reconsideration.  The September 2008 Board decision is now 
final.  Herein, the Board will address the appellant's claim 
of CUE in the September 2008 decision.

A review of the record reveals that the RO issued a rating 
decision in February 2003 that declined to reopen the 
previously denied claim of entitlement to service connection 
for the cause of the Veteran's death (discussed above).  At 
the time of this decision, the additional evidence of record 
included: noti faction letters from the Department of the 
Army to the appellant dated in November 1974; a notification 
letter from the Puerto Rico National Cemetery dated in 
November 1974; a notification letter from the Department of 
Labor dated in May 1977; an undated certificate honoring the 
memory of the Veteran for service in the Armed Forces of the 
United States; a pay adjustment authorization (DD Form 139) 
dated in October 1973; and an application for basic allowance 
for quarters for members with dependents (DD Form 137) dated 
in May 1973.  The appellant did not appeal the February 2003 
rating decision and it became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

Subsequent to the February 2003 rating decision, in February 
2005, the appellant submitted a claim to reopen her 
previously finally denied claim of entitlement to service 
connection for the cause of the Veteran's death.  In support 
of her claim, she submitted: a copy of the May 1977 
notification letter from the Department of Labor; a copy of 
the November 1974 DD Form 1300; a copy of the November 1974 
certificate showing Honorable Service in the Armed Forces of 
the United States of America; a copy of the November 1974 
notification letter from the Department of the Army to the 
appellant; a letter from the Veteran's commanding officer to 
the appellant, dated in April 1974, communicating to her that 
the Veteran had completed requirements for a high school 
diploma; a copy of the undated Certificate honoring the 
memory of the Veteran for service in the Armed Forces of the 
United States of America; a copy of the November 1974 Autopsy 
Protocol; and various letters from the appellant's 
representative setting forth arguments in support of her 
claim.  

The RO issued a rating decision in June 2005, which declined 
to reopen the previously denied claim of entitlement to 
service connection for the cause of the Veteran's death 
(discussed above).  This evidence was not considered new and 
material as it did not bear directly and substantially upon 
the issue [entitlement to service connection for the cause of 
the Veteran's death] and because it did not raise the 
unestablished fact [cause of death as a result of military 
service] necessary to substantiate the claim.  Accordingly, 
the RO denied the appellant's petition to reopen her 
previously denied claim.


The appellant was notified of this decision and she 
subsequently appealed to the Board for review.  In September 
2008, the Board found that new and material evidence had not 
been received to reopen the claim.  To the extent that the 
appellant reiterated that the Veteran died during his period 
of active duty service in a manner which was not considered 
willful misconduct, such assertions were not considered new.  
With the exception of the April 1974 letter from the 
Veteran's commanding officer to the appellant, the additional 
evidence submitted subsequent to the February 2003 rating 
decision was not considered to be new, as it was already of 
record at the time of the February 2003 rating decision.  The 
April 1974 letter from the Veteran's commanding officer to 
the appellant, while not previously of record, was not found 
to be material as it merely served to notify the appellant 
that the Veteran had earned his high school diploma.  It did 
not serve to establish that the Veteran's death was not the 
result of his own willful misconduct.

The Board further noted that in various correspondence to VA, 
the appellant's representative argued that the fact that the 
appellant had been provided two certificates recognizing the 
honorable service in the Armed Forces of the United States of 
America demonstrates that service connection for the cause of 
the Veteran's death was supported.  That the Veteran had 
honorable service was never disputed.  The fact that the 
Veteran's own willful misconduct was indeed the proximate 
cause of his death in November 1974, does not diminish his 
honorable service.  However, whether the Veteran had 
honorable service and whether he was fatally injured due to 
his own willful misconduct are two completely separate 
determinations.  An injury or disease incurred during service 
is not deemed to have been incurred in the line of duty if it 
was the result of willful misconduct.  Accordingly, the Board 
denied the appellant's claim.

The accredited representative now comes before the Board 
claiming that the September 2008 Board decision contained 
CUE.  He has stated that CUE occurred because "some sections 
of the US CODE.  Are not considered, evaluated, ignored, or 
violated by the Board of Veterans Appeals."  The appellant's 
representative further stated that: the September 2008 Board 
decision did not mention the applicable law or the legal 
foundation upon which the decision was made; failed to 
address an Order issued by the President of the United 
States, dated November 16, 1974; and was a violation of the 
Constitution of the United States of America.  In his Motion, 
and in the written documents submitted after the Motion, the 
appellant's representative failed to address the issue that 
was adjudicated by the Board in 2008.  That is, he did not 
discuss whether new and material evidence had been received 
by VA in order to reopen the appellant's claim.  Instead, the 
appellant's representative argued that the Board's 2008 
decision was clearly and unmistakably erroneous because it 
did not find that the Veteran's death was in the line of 
duty.

As previously stated, a motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  See 38 C.F.R. 
§ 20.1404(b) (2009).  In this instance, the moving party (the 
appellant through her accredited representative) has failed 
to clearly and specifically set forth alleged errors of fact 
or law in the September 24, 2008, Board decision, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.  The Board emphasizes that in a CUE motion it is 
incumbent upon the moving party to set forth clearly and 
specifically the alleged clear and unmistakable error, and a 
disagreement as to how the facts were weighed or evaluated is 
not sufficient to satisfy this requirement.  See 38 C.F.R. § 
20.1403 (2009).  As such, because the moving party has failed 
to comply with 38 C.F.R. § 20.1404(b) (2009) in her attempt 
to challenge the September 24, 2008, Board decision on the 
basis of CUE, the Board must dismiss the motion to revise.  
This is done without prejudice to refiling.




ORDER

The motion to revise or reverse the October 12, 1978, 
decision of the Board, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death, based on his own willful misconduct, is 
denied.

The motion to revise or reverse the September 24, 2008, 
decision of the Board, which declined to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death, is denied.



                       
____________________________________________
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



